       Case 3:17-cv-00007-JPW Document 225 Filed 07/14/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MARGARET T. HUNTER, and           :          Civil No. 3:17-CV-00007
JOHN P. HUNTER, wife & husband,   :
                                  :
         Plaintiffs,              :
                                  :
         v.                       :
                                  :
RICHARD P. KENNEDY, M.D., et al., :
                                  :
         Defendants.              :          Judge Jennifer P. Wilson

                                   ORDER

      AND NOW, on this 14th day of July, 2020, upon consideration of the

motions in limine filed by Defendants Pocono Medical Center, Peter Obeng, M.D.,

Family Care Center, Inc., t/d/b/a PMC Physician Associates and PMC Immediate

Care Center (“PMC Defendants”), IT IS ORDERED as follows:

      1) Defendant Robert Kennedy M.D. and Monroe Radiology Imaging,

         P.C.’s, motions to join in the PMC Defendants’ motions in limine, Docs.

         179, 180, are GRANTED;

      2) The PMC Defendants’ motion in limine to preclude the testimony of Carl

         Hasselman, M.D., Doc. 141, is DENIED;

      3) The PMC Defendants’ motion in limine to preclude the testimony of Paul

         Medrek, M.D., Doc. 142, is DENIED;

      4) The PMC Defendants’ motion in limine to preclude the testimony of

         Guido A. LaPorta, DPM, Doc. 144, is DENIED; and

                                       1
 Case 3:17-cv-00007-JPW Document 225 Filed 07/14/20 Page 2 of 2




5) The PMC Defendants’ motion to preclude “cumulative opinions” of the

   Plaintiffs’ experts, Doc. 145, is DENIED.



                               s/Jennifer P. Wilson
                               JENNIFER P. WILSON
                               United States District Court Judge
                               Middle District of Pennsylvania




                                 2
